DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "wherein when the rack is made of electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack is an electric voltage supply rack for the electrically conductive filter plates attached to the rack by the adhesive arranged in the slot or without the adhesive in the slot, and when the rack is made of non-electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack acts as an electric voltage supply for the electrically conductive filter plates attached to the rack by electrically conductive adhesive arranged in the slot, or the rack acts only as a supporting structure for electrically conductive filter plates attached to the rack without the adhesive or by non-electrically conductive adhesive arranged in the slot" in lines 11-20.  This phrase is vague and indefinite.
Claim 6 recites the phrase "wherein when the rack is made of electrically conductive material, the rack supports the electrically conductive filter plates and is an electric voltage supply for the electrically conductive filter plates, and when the rack is made of non-electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack acts as an electric voltage supply for the electrically conductive filter plates attached to the rack by electrically conductive adhesive arranged in the slot, or the rack acts only as a supporting structure for electrically conductive filter plates attached to the rack without the adhesive or by non-electrically conductive adhesive arranged in the slot" in lines 10-17.  This phrase is vague and indefinite. 
  Since claims 2 and 5 depend from claim 1, claims 2 and 5 are also rejected, and since claims 7-11 depend from claim 6, claims 7-11 are also rejected.
Regarding claims 1 and 6, for examination on the merits, the following phrase will be included before each of the previously disclosed indefinite phrases in the claims:
wherein the rack is made of electrically conductive material or the rack is made non-electrically conductive material.
According the claims 1 and 6 are interpreted as followed:  
Claim 1.  A rack for supporting electrically conductive filter plates of a frameless electrostatic filter, 
wherein the rack is an elongated member comprising a plurality of notches on a longitudinal side of the rack for supporting one of the electrically conductive filter plates arranged to a notch, and comprising a connecting structure in both ends of the rack for connecting the rack to supporting structures above and under the frameless electrostatic filter, and 
wherein the rack further comprises a slot for adhesive arranged for attaching the electrically conductive filter plates to the rack, and which slot is arranged on a side of the rack opposite from the plurality of notches; 
wherein the rack is made of electrically conductive material or the rack is made non-electrically conductive material [emphasis added];
wherein when the rack is made of electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack is an electric voltage supply rack for the electrically conductive filter plates attached to the rack by the adhesive arranged in the slot or without the adhesive in the slot, and 
when the rack is made of non-electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack acts as an electric voltage supply for the electrically conductive filter plates attached to the rack by electrically conductive adhesive arranged in the slot, or the rack acts only as a supporting structure for electrically conductive filter plates attached to the rack without the adhesive or by non-electrically conductive adhesive arranged in the slot.
Claim 6.  A frameless electrostatic filter comprising a plurality of racks and a plurality of electrically conductive filter plates arranged as a stack with one plate on the other, another; each of the plurality of racks comprising:
an elongated member comprising a plurality of notches on a longitudinal side of the rack for supporting one of the electrically conductive filter plates arranged to a notch, and comprising a connecting structure in both ends of the rack for connecting the rack to supporting structures of the frameless electrostatic filter;
a slot for adhesive arranged for attaching the electrically conductive filter plates to the rack a side of the rack opposite from the plurality of notches;
wherein the rack is made of electrically conductive material or the rack is made non-electrically conductive material [emphasis added];
wherein when the rack is made of electrically conductive material, the rack supports the electrically conductive filter plates and is an electric voltage supply for the electrically conductive filter plates, and when the rack is made of non-electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack acts as an electric voltage supply for the electrically conductive filter plates attached to the rack by electrically conductive adhesive arranged in the slot, or the rack acts only as a supporting structure for electrically conductive filter plates attached to the rack without the adhesive or by non-electrically conductive adhesive arranged in the slot; and
wherein a first group of the plurality of electrically conductive filter plates is arranged into a first electric potential and a second group of the plurality of electrically conductive filter plates which are different from the first group of the plurality of electrically conductive filter plates, are arranged into a second electric potential, and
wherein a first group of the racks are arranged to support only the first group of the plurality of electrically conductive filter plates and a second group of the racks are arranged to support only the second  group of the plurality of electrically conductive filter plates so that each rack of the plurality of racks supports a corresponding electrically conductive filter plate and each electrically conductive filter plate is supported by the plurality of racks, and
wherein every other electrically conductive filter plate of the stack is arranged alternately between the first electric potential and the second electric potential so that an electric field is formed between the plurality of electrically conductive filter plates, and
wherein an opening is formed in the plurality of electrically conductive filter plates at a point where the plurality of electrically conductive filter plates are aligned with one of the plurality of racks but are not arranged to be attached to the one of the plurality of racks, and
wherein at least one rack of the first  group of the plurality of racks is arranged to supply first electric voltage to the first  group of the plurality of electrically conductive filter plates and at least one rack of the second  group of the plurality of racks is arranged to supply second electric voltage to the second group of the plurality of electrically conductive filter plates, and
wherein the frameless electrostatic filter comprises a supporting structure above and under the frameless electrostatic filter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JPH08173845 (see Foreign Patent Document, citation number 5 in IDS received October 25, 2021).
For claim 1 as interpreted, JPH08173845 discloses a rack (a long cylindrical spacer 31) for supporting electrically conductive filter plates (dust collecting plate 1) of a frameless electrostatic filter (par [0024]), 
wherein the rack is an elongated member (Fig. 1) comprising a plurality of notches (slit 4) on a longitudinal side of the rack for supporting one of the electrically conductive filter plates arranged to a notch, and comprising a connecting structure in both ends of the rack for connecting the rack to supporting structures above and under the frameless electrostatic filter, and 
wherein the rack further comprises a slot (recess 2) for adhesive arranged for attaching the electrically conductive filter plates to the rack, and which slot is arranged on a side of the rack opposite from the plurality of notches; 
wherein when the rack is made of electrically conductive material, in addition to acting as a supporting structure for the electrically conductive filter plates, the rack is an electric voltage supply rack for the electrically conductive filter plates attached to the rack by the adhesive arranged in the slot. 
It would appear that the rack disclose in JPH08173845 may not explicitly state that a connecting structure [i.e., a cover] in both ends of the rack for connecting the rack to supporting structures above and under the frameless filter as recited in claim 1.  However, Fig. 10 illustrates a prior art rack with dust collecting plates P that illustrate a connecting structure or cover at both ends of the rack (see structures above and below A at the top and bottom of Fig. 10).   It would have been readily obvious to one having ordinary skill in the art to employ at the effective filing date of the current invention to include the teaching illustrated in Fig. 10 in order to provide a cover for said slot (recess 2) and adhesive 6 with a reasonable expectation of success, and similarly for the rack in the frameless electrostatic filter of claim 6 as interpreted.
For claim 2, the teaching of JPH08173845 is set forth above and does not teach said rack is made of plastic.  Nevertheless, plastic is a well-known material available as substitution for any one of disposable and recyclable items.  As such, one ordinary skill in the art would find said rack made of plastic as an alternative material substitution for the paper rack taught in JPH08173845 with a reasonable expectation of success. 
For claim 5, the teaching of JPH08173845 is set forth above and discloses the rack further comprises at least one electrical connector (par [0022]). 
Response to Remarks
 Applicant’s remarks, see page 7, filed April 21, 2022, with respect to drawings and claims have been fully considered and are persuasive.  The objection of drawings and claims has been withdrawn. The rejection of claims 1 and 6-11 under 35 U.S.C. § 112(b) has been withdrawn.  Interpretation of claim 1 under 35 U.S.C. § 112(f) is acknowledged; however, applicant did not present evidence to overcome interpretation of the limitation “supporting structures.” 
Applicant’s remarks, see page 10, filed April 21, 2022, with respect to the rejection of claim 1 under 103 have been fully considered. However, upon further consideration, a new ground of rejection of amendment to claim 1, as interpreted above,  is made in view of JPH08173845.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                             May 17, 2022